Citation Nr: 1812930	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-35 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES
 
1.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

2.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and C. N.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal of February 2014 (peripheral neuropathy of the right and left lower extremities) and May 2014 (TDIU) of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2017, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence along with a waiver of initial RO review.  

The issues of entitlement to increased ratings for peripheral neuropathy of the right and left lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and occupational background. 



CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

TDIU Claim

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. 3.340, 3.341, 4.16.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Under 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension Service, for extraschedular consideration. 38 C.F.R. § 4.16(b).  The Board is precluded from granting a total rating under section 4.16(b) in the first instance because the authority to grant such a rating is vested specifically in the Director, Compensation and Pension Service.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, Compensation and Pension Service, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board and the Court. 

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The rating period for consideration of entitlement to a TDIU is from March 27, 2012, one year prior to receipt of the increased rating claim on March 28, 2013.  For the rating period from March 27, 2012 or thereafter, the Veteran has been service-connected for posttraumatic stress disorder (PTSD) with depression, rated at 70 percent; diabetes mellitus with erectile dysfunction, rated at 20 percent; peripheral neuropathy of the right upper extremity, rated 10 percent prior to March 28, 2013 and at 30 percent from March 28, 2013; peripheral neuropathy of the left upper extremity, rated 10 percent prior to March 28, 2013 and rated at 20 percent from March 28, 2013; peripheral neuropathy of the right lower extremity, rated 10 percent prior to March 28, 2013 and rated at 20 percent from March 28, 2013; peripheral neuropathy of the left lower extremity, rated 10 percent prior to March 28, 2013 and rated at 20 percent from March 28, 2013; and tinnitus, rated at 10 percent.  The combined evaluation for these disabilities throughout the rating period on appeal is 90 percent.  As such, the minimum schedular criteria for a TDIU are met. 

The Veteran contends that his service-connected disabilities render him unemployable.  In his application for TDIU received in March 2013, the Veteran indicated that he was unable to work due to his service-connected PTSD, diabetes mellitus and peripheral neuropathy of all his extremities.  He reported that he had completed one year of college and had last worked full-time in December 2002, when he became too disabled to work.  The Veteran had worked as an industrial mechanic.

On VA PTSD examination in December 2013, the examiner noted that the Veteran threw chairs at work.  His boss talked to him about his anger but nothing was done about it.  He was assigned to work at night to avoid management.  The Veteran reported that he stopped working because he felt the stress building up and he didn't want to explode.  

On VA peripheral nerves examination in December 2013, the examiner noted that due to the Veteran's diabetic foot neuropathy, he should not operate foot pedals, work on ladders or at heights, or walk on uneven or slippery ground.  Moreover, due to the Veteran's decreased hand sensations, he would not be able to perform any jobs requiring rapid, fine motor skills.

On VA peripheral nerves examination in May 2016, the examiner noted that the Veteran's diabetic peripheral neuropathy would impair fine motor tasks of the hands, such as typing, or tool/die work.  The examiner stated that the disabilities would also impair prolonged standing, climbing and foot pedal work. 

In considering all the evidence, the Board finds that the Veteran is, for all practical purposes, precluded from substantially gainful employment consistent with his one year of college education and occupational experience as an industrial mechanic.  While VA examination reports are of record, there is no combined opinion addressing the cumulative effect of the Veteran's service-connected disabilities. On the other hand, the overall medical evidence indicates that the Veteran's service-connected disabilities, and in particular, PTSD and peripheral neuropathy of all his upper and lower extremities are of such severity as to preclude employment.  In reaching this determination, the Board notes that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Moreover, when the Board looks at the totality of the circumstances, including the combined 90 percent rating throughout the rating period on appeal, it is apparent that the usual amount of success in the Veteran overcoming the handicap of disabilities would be prevented by the combination and severity of his service-connected disabilities.  In this regard, the record demonstrates that the combination of impaired ability to interact with others, due to service-connected PTSD, impaired motor skills of both hands, and impaired ability to stand and walk for long periods of time as well as other limitations on use of the Veteran's legs due to the peripheral neuropathy of all the  extremities, considered in combination, have been shown to preclude employment consistent with his physical occupational experience, as well as sedentary employment consistent with his educational level.  See 38 C.F.R. § 4.15. 

Based upon the foregoing, the Board finds that the evidence is at least in equipoise with regard to whether the Veteran's service-connected disabilities render him unemployable.  Therefore, the benefit of the doubt should be given to the Veteran, and entitlement to a TDIU is granted.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



ORDER

Entitlement to a TDIU is granted.


REMAND

The Veteran is seeking entitlement to higher ratings for his service-connected peripheral neuropathy of the right and left lower extremities.  He was last afforded a VA peripheral nerves examination in May 2016.  He provided testimony at the June 2017 hearing that the peripheral neuropathy in both lower extremities has increased in severity.  Moreover, in a January 2017 VA podiatric treatment record, the following was recorded, "Neurological:  decrease on both feet."  

Given that the record demonstrates a potential increase in severity of the Veteran's service-connected peripheral neuropathy of both lower extremities since he was last evaluated by the VA, additional examination is warranted on remand.

Accordingly, the case is REMANDED for the following action:

1. Schedule an appropriate VA examination to assess the severity of the Veteran's service-connected peripheral neuropathy of the right and left lower extremities.  The record must be review by the examiner in conjunction with the examination, and any studies indicated should be completed.  The examiner should report all signs and symptoms, including severity and resulting functional impairment, for each disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2017), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After the aforementioned development has been completed, the AOJ should readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


